internal_revenue_service number release date index number ------------------------------- -------------------------------- ----------------------- -------------------------------------- --------------------- ----------------------------- ----------------------------------- ------------------------------------ ------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-121464-04 date date -------ty ------------------------------------------------------------------------ ---------------------------------- --------------------------------------- legend company ---------------------------------------------------------- ------------------------------------------------------------ transferee ------------------------------------------------------------------- ------------------------------------------------------------ llc1 --------------------------------------------------- ------------------------------------------------------------ op ------------------------------------------------------------------------------ ------------------------------------------------------------ trs ------------------------------------------------------------- ------------------------------------------------------------ statea stateb statec ------------------------------------- -------------------- ------------- ------------ --------------------------------------------- ---------------------------------------------- plr-121464-04 year1 year2 date1 date2 date3 a b a x dear --- ------------ ------- ------- -------------------------- ------------------- -------------------------- ----- ---- ------ ---------------- this is in response to your authorized representative’s letter dated date requesting a private_letter_ruling concerning the federal_income_tax consequences of a proposed transaction additional information was received subsequently taxpayer is a statea limited_liability_company hereinafter the company formed in year1 that is currently and at all times has been treated as a partnership for federal_income_tax purposes the annual_accounting_period of the company is the calendar_year the company maintains its accounting books on the accrual_method of accounting the company currently owns operates acquires develops and redevelops x properties throughout the united_states the company owns these properties directly through wholly-owned limited_liability companies and through joint ventures with third party institutional and high net_worth individual investors the jv partners in which the company holds majority and minority capital and or profits interests immediately prior to the proposed transaction the company will own interests in a properties located in b states the company also manages the properties of several unrelated third parties through its wholly-owned limited_liability_company llc1 a wholly-owned subsidiary of the company trs has acted as payroll master for the company for cash the company has outstanding class a voting and non-voting units as well as class b class c and class e units the units are not publicly traded plr-121464-04 in order to access public capital markets maximize the company’s value and increase liquidity to the members of the company the members the following transaction has been proposed a statec corporation was formed on date2 and it will elect to be taxed as a real_estate_investment_trust pursuant to code sec_856 through beginning with its taxable_year ending date3 hereinafter transferee transferee will form two stateb business trusts which will elect to be taxed as corporations and will be treated as qualified reit subsidiaries as defined in code sec_856 each a qrs one of the qrss will hold the sole general_partner interest in op a newly-formed statea limited_partnership the other qrs will hold a limited_partner interest in the op members of the company will either i transfer their units in the company the units to transferee in exchange for shares of common_stock and contingent convertible shares ccss in transferee collectively the stock or ii transfer their units to the op in exchange for op units op units certain members have committed to transfer their units directly to the op or iii a combination of i and ii or iv elect to have their units redeemed for cash i is hereinafter referred to as the transaction and i ii and iii are collectively hereinafter referred to as the contribution one member however will engage in a combination of ii and iv simultaneous with the foregoing there will be an initial offering of shares of common_stock by transferee to the public the ipo in exchange for cash the members transferring their units to transferee in exchange for stock and the members of the public transferring cash to transferee in exchange for common_stock pursuant to the ipo are collectively referred to herein as the transferors subject_to certain exceptions members who hold voting class a units and are non-accredited investors under federal securities laws will be required to have their units redeemed for cash the company will not redeem more than a of its members by value who either elect or who are required to redeem their units for cash the ccss received by the members will have no current voting rights liquidation rights or rights to participate in dividends or otherwise in the company’s growth except upon the automatic conversion of the ccss into shares of common_stock in transferee if certain net operating income targets relating to certain lease-up properties are met upon completion of the proposed transaction trs and transferee will jointly elect under code sec_856 to treat trs as a taxable_reit_subsidiary of transferee the op in exchange for op units having an aggregate capital interest in op of at least transferee will contribute the units and the proceeds of the ipo via the qrss to in connection with the transaction the company represented that the transferors neither accumulated receivables nor made extraordinary the ipo proceeds received by the op will be contributed to the company and no stock_or_securities will be issued for services rendered to or for the benefit of plr-121464-04 used to redeem any members who either elected to or were required to receive cash as described above purchase additional interests in the company’s existing properties from the jv partners refinance the company’s debt and existing mortgages on the property acquire new properties with a similar risk profile to the existing properties or pay offering expenses in addition a portion of the ipo proceeds will be contributed by the op to trs a the transferee in connection with the transaction and no stock_or_securities will be issued for indebtedness of the transferee that is not evidenced by a security or for interest on indebtedness of the transferee which accrued on or after the beginning of the holding_period of the transferors of the debt b payment of payables in anticipation of the transaction the transferee will report items which but for the transfer would have resulted c in income_or_deduction to a transferor in a period subsequent to the transfer and such items will constitute income or deductions to the transferee when received or paid_by it d ordinary_income in computing taxable_income of the transferee e investment house f transferee g equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts h expects that the adjusted_basis and the fair_market_value of the assets to be transferred by the transferors to the transferee will in each instance be equal to or exceed the sum of the liabilities deemed to be assumed by the transferee under sec_752 plus any liabilities to which the transferred property is subject pending a final accounting after the closing of the transaction the company the value of the stock received in exchange for accounts_receivable will be the proceeds received in collection of the income items will be included as the transferors will not retain any rights in the property transferred to the the transfer is not the result of the solicitation by a promoter broker or all exchanges will occur on approximately the same date the transfers and exchanges will occur under a plan agreed upon before the there is no indebtedness between the transferee and the transferors and there plr-121464-04 i the liabilities of the company that are allocated to the transferors and assumed or deemed to be assumed by the transferee under sec_752 were incurred in the ordinary course of business and are associated with the property to be transferred j will be no indebtedness created in favor of the transferors as a result of the transaction k transaction in which the rights of the parties are defined l there is no plan or intention on the part of the transferee to redeem or otherwise m reacquire any common_stock including any common_stock to be issued with respect to the ccss or indebtedness to be issued in the transaction n taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the exchange the transferors will be in control of the transferee within the meaning of sec_368 of the code o equal to the fair_market_value of the property transferred to the transferee or for services rendered or to be rendered for the benefit of the transferee p property transferred to it in a trade_or_business q property other than in the normal course of business operations r incurred in connection with the transaction s to the best of company’s knowledge the transferors are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange including any stock to be received with respect to the ccss will not be used to satisfy the indebtedness of such debtor t sec_269a of the code each of the parties to the transaction will pay its or his her own expenses if any the transferee will not be a personal_service_corporation within the meaning of each transferor will receive stock securities or other_property approximately there is no plan or intention by the transferee to dispose_of the transferred the transferee will remain in existence and indirectly retain and use the the transferee has no plan or intention to depart significantly from the the quality and level of the risks of the assets transferred to the transferee will the terms of the ccss will comply with revproc_77_37 1977_2_cb_568 and the op will have at least two partners for federal_income_tax purposes as of the plr-121464-04 u no interest in the company is entitled to a special_allocation s of income gain loss or deduction or to a guaranteed_payment relating to specific partnership property v revproc_84_42 1984_1_cb_521 w date of the transaction x be substantially identical to the quality and level of risks of assets that will be held by the transferee after the transaction for purposes of this representation the quality and level of risk is determined by taking into account among other things the assets’ relative values nature and mix y investment strategy or practice of company for purposes of this representation company’s investment practice is determined by taking into account among other things the relative values natures and mix of assets in its asset portfolio historically and immediately before the transaction z invested in any one property and not more than percent of the value of the company’s interests in property is invested in five or fewer properties aa prior to the date of the transaction the transferors will not have entered into a binding agreement to sell exchange or otherwise dispose_of any of the common_stock to be received in the transaction bb company will not hold any interest in a ric or reit before or after the transaction cc company has no corporate members based solely on the information submitted and on the representations made it is held as follows unless otherwise indicated all section references are to the applicable internal_revenue_code transferee stock including any common_stock to be received with respect to the ccss but excluding that portion of each share if any representing interest will constitute an exchange within the meaning of sec_351 the transfer will not be treated as a transfer to an investment_company within the meaning of sec_351 not more than percent of the value of the company’s interests in property is the transfer of company units and money by the transferors in exchange for plr-121464-04 gain will be recognized by the members upon the transfer of company units to transferee in exchange for transferee stock to the extent that with respect to any such member the sum of the liabilities assumed exceeds the total of the adjusted_basis of the company units transferred sec_351 and sec_357 no loss will be recognized by the transferors upon the transfer of company units and money to transferee in exchange for transferee stock sec_351 units and money in exchange for transferee stock sec_1032 no gain_or_loss will be recognized by transferee upon the receipt of company the basis of the transferee common_stock received by the transferors including any common_stock to be received with respect to the ccss but excluding that portion of each share if any representing interest will be the same as that of the property exchanged decreased by the amount of liabilities assumed and increased by the amount of any gain recognized on the exchange sec_358 until the final distribution of the total number of shares of transferee common_stock to be issued in the exchange is made the interim basis of the transferee common_stock received in the exchange by the transferors not including that portion of each share if any representing interest will be determined pursuant to sec_358 as though the maximum number of shares to be issued not including that portion of each share if any representing interest has been received by the transferors see revrul_75_237 1975_1_cb_116 revproc_84_42 c b the transferee’s basis in the property received shall be the same as it would be in the hands of the transferors increased by the amount of any gain recognized to the transferors on the exchange subject_to any limitation on basis increase under sec_362 sec_362 the holding_period of the transferee common_stock received by the transferors including any common_stock to be received with respect to the ccss but excluding that portion of each share if any representing interest will include the holding_period for the property transferred provided such property was held as a capital_asset or sec_1231 asset on the date of the exchange sec_1223 the exchange of percent or more of company units will cause a termination of the company under sec_708 as a result the following is deemed to occur the company contributes all of its assets and liabilities to a new partnership in exchange for interests in the new partnership and immediately thereafter the company distributes interests in the new partnership to the partners in proportion to their respective interests in the company in liquidation of the company for the continuation of the business by the new partnership sec_1_708-1 sec_704 principles will apply to the assets contributed to the new partnership as a result of the termination of the company sec_1_704-3 moreover because the exchange of company units will cause a termination of the company the company is treated as exchanging its entire_interest in the capital and profits of lower-tier partnerships sec_1_708-1 plr-121464-04 under sec_1223 sec_1_1223-3 and e and sec_735 the holding_period of the interests in the new partnership received as a result of the termination of the company under sec_708 may be divided the portions of the interests in the new partnership received in exchange for assets that are neither capital assets nor sec_1231 assets will begin on the day following the day of the exchange the members' and the transferee's holding_period in the op units received in exchange for property not including cash will be similarly divided sec_1223 members and transferee will recognize gain upon their transfer of company units to op in exchange for op units to the extent that any net deemed_distribution under sec_752 and b taking into account company liabilities from which the aforementioned transferors are relieved and the op liabilities that are allocated to the aforementioned transferors exceeds their adjusted bases members will recognize no loss on such exchanges sec_731 except for the specific rulings above we express no opinion concerning the federal tax consequences of the transactions described under any other provision of the code for example no ruling was requested or given concerning whether any entity or any part of this transaction qualifies under sec_856 and no ruling was requested or given with respect to sec_483 moreover no opinion is expressed or implied regarding whether the contribution of money by the op to the company followed by the redemption of certain of the units in the company for cash should be characterized as a sale of those units that may result in significantly different tax treatment of any gain recognized by the member than would respecting the transaction as a redemption of those units see for example sec_1_1_h_-1 finally we express or imply no opinion regarding the appropriate interaction of the regulations under sec_752 and sec_357 the effects of any refinancing of the company's or op's liabilities the effects under sec_465 of the transactions described or whether use of a partnership is plr-121464-04 consistent with the intent of subchapter_k see for example sec_1_701-2 example this ruling is directed only to the taxpayer who requested it sec_6110 a copy of this letter must be attached to any income_tax return to which it is provides that it may not be used or cited as precedent relevant letter is being sent to the taxpayer in accordance with the power_of_attorney on file with this office a copy of this sincerely thomas i russell thomas i russell assistant branch chief office of associate chief_counsel corporate
